 
Exhibit 10.46
Subcontractor Agreement #4902S2003

Amendment Number Two to
the Master Agreement for Subcontracted Services
IBM as Prime Contractor
# 4902A2003






International Business Machines Corporation (IBM) and Chordiant Software, Inc (
Chordiant) hereby agree to amend the Master Agreement for Subcontracted Services
IBM as Prime Contractor # 4902A2003 between the Parties dated June 14, 2002 (
called the “Subcontractor” Agreement ), as described below in this amendment
agreement (“this Amendment “ or “Amendment Two”). This Amendment shall be
effective October 4, 2006.


Section 11. Term and Termination.


The first paragraph of Section 11.Term and Termination is deleted in its
entirety and replaced with the following:


This subcontractor Agreement shall remain in effect until December 31, 2009,
unless earlier terminated pursuant to the provisions herein. This Subcontractor
Agreement may be extended upon conclusion of the term by agreement of the
Parties.


To the extent that there is a conflict between the terms of the Subcontractor
Agreement, and this Amendment, as relates to this Amendment, the terms of this
Amendment shall govern. All other Terms and conditions of the Subcontractor
Agreement shall remain in full force and effect. Once signed, the Parties agree
that any reproduction of this Amendment made by reliable means ( i.e., photocopy
or facsimile) shall be considered an original.






In Witness Whereof, the Parties, acting through their authorized
representatives, have caused this Amendment Two to be duly executed and
effective as indicated above




International Business Machines Corporation Chordiant Software, Inc.
 


By: ___ /s/ Ray Flynn _______________                   By: __/s/ Kelly
Hicks__________
Name: Ray Flynn                                 Name: Kelly Hicks
Title: Procurement Alliance Relationship                    Title: Vice
President, Worldwide
Manager                                     Field Operations
Date: October 12, 2006                    Date: October 12, 2006









